Title: Pardon for William Lathram, [14 February 1810]
From: Madison, James
To: 


        
          [14 February 1810]
        
        James Madison President of the United States of America, To all who shall see these presents, Greeting
        Whereas it has been represented to me that a certain William Lathram, late of the County of Alexandria in the District of Columbia, yeoman, was at a Circuit Court lately holden for the same county, duly convicted of keeping an ill governed and disorderly house, and was thereupon sentenced by the said Court to pay a fine of Ten dollars and the Costs of prosecution: Now be it known That I James Madison, President of the United States of America for divers good causes and considerations me thereunto moving do by these presents pardon and remit to the said William Lathram the fine and costs aforesaid, requiring that all prosecutions and judicial proceedings for or on account of the premises be forthwith, stayed and discharged.
        In Testimony whereof I have caused the Seal of the United States to be hereunto affixed, and signed the same with my hand at the City of Washington the fourteenth day of February A D 1810; and of the Independence of the said United States the Thirty fourth.
        [seal]
        
          James MadisonBy the PresidentR. SmithSecretary of State
        
      